Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 23, 2020 has been entered. Claims 1-2, 4-7 and 9-10 remain pending in the application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Y. Park and Jerome Y. Kim on 3/9/2021.
The application has been amended as follows: 
	
Claim 1 is amended to recite:
	A method of monitoring an anesthesia and consciousness depth through brain network analysis by a computing device, comprising:
acquiring a user's brain signals extracted during anesthesia;
performing pre-treatment to the acquired brain signals to be suitable for brain network analysis;
calculating a functional connectivity value between two channels for each frequency based on the pre-treated brain signals and performing brain network analysis;
determining an anesthesia and consciousness depth of the user based onfunctional connectivity value and the analysis; and 
providing the anesthesia and consciousness depth of the user through a user interface,

calculating [[a]]the functional connectivity value between the two channels based on amplitudes and phase values of the extracted frequency bands; and 
applying a threshold value to determine whether or not the calculated functional connectivity value has significant connectivity and calculating a brain network value based on a graph theory, wherein the threshold value is set to a value with the greatest difference between a global efficiency and a local efficiency calculated from multiple random matrixes.

Claim 6 is amended to recite:
An apparatus of monitoring an anesthesia and consciousness depth through brain network analysis, comprising:
a memory in which a program configured to perform a method of monitoring an anesthesia and consciousness depth through brain network analysis is stored; and 
a processor that executes the program,
wherein upon execution of the program, the processor acquires a user's brain signals extracted during anesthesia,
performs pre-treatment to the acquired brain signals to be suitable for brain network analysis,
calculates a functional connectivity value between two channels for each frequency based on the pre-treated brain signals and performs the brain network analysis,
determines an anesthesia and consciousness depth of the user based onfunctional connectivity value and the analysis;, and
provides the determined anesthesia and consciousness depth of the user through a user interface,

calculates [[a]]the functional connectivity value between the two channels based on amplitudes and phase values of the extracted frequency bands,
and applies a threshold value to determine whether or not the calculated functional connectivity value has significant connectivity and calculates a brain network value based on a graph theory,
and wherein the threshold value is set to a value with the greatest difference between a global efficiency and a local efficiency calculated from multiple random matrixes.

Allowable Subject Matter
Claims 1-2, 4-7 and 9-10 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art searched for teaches or suggests "wherein the threshold value is set to a value with the greatest difference between a global efficiency and a local efficiency calculated from multiple random matrixes." Used for determining functional connectivity between regions of the brain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791